Title: Circular to the States, 2 June 1780
From: Washington, George
To: 



Sir
Head Quarters Morris Town June 2d 1780

By the Letter from the Honble the Committee of Congress at Morris Town, which goes with these dispatches, You will find, that these Gentlemen and Myself, after maturely considering the matter, deem it essential to the success of the measures in contemplation to be carried on against the Enemy—to call on the States for certain Aids of Militia, in addition to the requisitions for Men already made; and that they should be at places of Rendezvous appointed by me, by the 15th day of next month. The Aid requested in this instance of your State, is founded on a principle of apportionment common to all the States, from New Hampshire to Maryland inclusive (the Others on account of their distance and the operations in the Southern quarter not being now called on) and is stated at 945 rank & file. This number well armed—& equipped in every other respect for the Field in the best manner circumstances will admit, under proper Officers, I wish to be certainly at Claverac on Hudson’s River at the time mentioned by the Committee, which appears to me a suitable place for their rendezvousing at in the first instance—and from whence they will proceed on my Orders, as occasion may require. It will also be material, on account of disciplining and organising the Men, as well as on account of public œconomy—that they should be formed into full Regiments. If this is not done it will render our Arrangements extremely difficult & irregular, and will add, by greatly increasing the number of Officers, very considerably to the public expence. I would beg leave to observe, that I think the whole number of Militia requested from your State, should be comprised in Two Regiments about the same size, which would make them nearly equal to the establishment fixed for those of the Continental line. This additional aid—will not I trust and earnestly entreat, impede in the smallest degree, the filling up the Regiments of the State by Drafts to their full complement—as requested by the Honble the Committee in their Letter of the 25th Ulto—This is a point of such great importance—so absolutely essential to give the least prospect of success to our operations, and indeed on which they depend, that I could not forbear mentioning it. If the

Regiments are compleated by Drafts—it is possible our demands for Militia may be a good deal diminshed; but this must be governed by events and therefore, for Objects so very interesting—so important as those to which we at present look, we should provide whatever may be possibly requisite. I have the Honor to be with great respect & esteem Sir Yr Most Obedt servant

Go: Washington

